Citation Nr: 1435659	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-43 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left hip, claimed as secondary to a shell fragment wound (SFW) of the left buttock.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for an SFW of the left buttock, muscle group XVII, with retained foreign body, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence purposes due to total left hip arthroplasty.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge via videoconference in June 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA (VVA) efile.  

The issues of entitlement to service connection for a left hip disability, bilateral hearing loss disability, and tinnitus, as well as the issue of entitlement to a total rating based on convalescence, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's SFW of the left buttock is manifested by a nontender scar on the left buttock, no muscle loss, no adhesions to the underlying structure, no tissue loss, and no atrophy of the gluteal muscle.

2.  Throughout the appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to due to sleep disturbance, isolation, psychic numbing, depression, anxiety, memory and concentration problems, anger, and an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of an SFW of the left buttock have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5317 (2013).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

An October 2008 letter advised the Veteran of the evidence necessary to support a higher evaluation for his left buttock SFW.  He was provided with the criteria under which this disability is evaluated.  He was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

In November 2008, the Veteran was advised of the evidence necessary to support a claim of entitlement to service connection for PTSD.  He was again informed of the allocation of responsibilities between himself and VA, and advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations in light of the applicable rating criteria.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he and his wife presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of particular additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Regarding the claim for a higher evaluation for the SFW of the left buttock, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the appeal regarding a higher evaluation for PTSD stems from the Veteran's disagreement with the initial rating assigned.  In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson.

SFW of the Left Buttock

Service treatment records reflect that the Veteran sustained an SFW to his left buttock in August 1968.  The Veteran was referred for a surgical consultation; the referring provider noted that X-ray at that station placed the injury in the vicinity of the acetabulum, but that that facility was unable to perform lateral or oblique views.  Subsequently, a neurologist noted the Veteran's complaints of numbness in the buttock and occasional electric shock feeling in the upper thigh.  He noted that examination revealed a small laceration with slight pain in hip maneuvers but a negative straight leg raise.  Neurological and sensory examination was within normal limits.  The impression was fragment of the left buttock with no apparent peripheral nerve involvement.  The surgical consultant noted that the fragment was small and not located in the joint.  The wound was noted to be clean and healing well.  He referred to the neurologist's note and indicated that the wound had been cleaned by the neurologist.  He indicated that since the wound was so old and was clean, he recommended doing nothing further.  He recommended light duty to allow for normal healing.  

On separation examination in February 1969, the Veteran indicated that he was in good health.  He denied arthritis and bone or joint deformity.  He did endorse lameness, but no further information was elicited concerning his report.  His lower extremities were normal on clinical examination.  

On VA examination in May 1969, the Veteran reported some aching pain in his left hip.  Examination revealed a scar between the left buttock and trochanter, measuring 14 centimeters.  It was neither adherent nor painful.  The examiner noted moderate damage to the gluteus maximus in the area.  

A January 1998 VA X-ray report indicates metallic foreign bodies in the soft tissue above the left hip.  There was no displacement of the joint or evidence of trauma.  

On VA examination in May 2001, the Veteran's history was reviewed.  The Veteran noted that during the previous few years, he had experienced locking of catching of his left hip, with pain sometimes in the gluteal area and sometimes in the front of the hip.  Examination revealed slight resistance to movement in the left hip.  X-rays revealed degenerative joint disease bilaterally, and tiny metallic foreign bodies in the acetabular region, but no acute or chronic bony changes.  The diagnoses were old shrapnel wound of the left hip and degenerative arthritis of the left hip.  The examiner indicated that unless the shrapnel was shown to be within the joint, he would not believe it to be the cause of the arthritis.

On VA examination in March 2003, the Veteran reported shocking pain involving the left gluteal area and extending down the posterior aspect of the left thigh.  Examination revealed a punctate scar approximately one centimeter long.  Range of motion of the left hip was limited by pain.  After reviewing X-ray reports, the examiner indicated that he was unable to determine whether the metallic fragment was in or out of the joint.  A subsequent CT scan indicated that the metallic foreign bodies were posterior to the hip.  

During VA examination in February 2004, the examiner provided an impression of shrapnel fragment wound of the left buttocks.  He noted that the shrapnel fragment was quite small and appeared to be about two millimeters based on review of the X-ray.  He noted that the CT scan confirmed that it was in the soft tissue and not the joint.  He opined the buttock and leg pain reported by the Veteran was most likely resulting from a bulging disc, and that the shrapnel fragment was not affecting the disc or lumbar spine.  He concluded that the shrapnel fragment wound was a totally benign injury.  

An additional VA examination was conducted in December 2008.  The examiner noted that the Veteran had sustained a shrapnel wound to his left posterior buttocks in 1968 and that treatment was not required.  He further noted that the associated injuries did not affect the bones, vascular structures, or nerves.  The Veteran endorsed muscle pain, limitation of activity due to fatigue, and inability to move the joint normally.  The examiner noted that there was a one centimeter by one centimeter entry wound penetrating muscle group XVII.  He indicated that there was no tissue loss and that the texture of the skin was normal.  There was no pain on examination of the scar, no adherence to underlying tissue, no evidence of frequent loss of covering of the skin, and no elevation or depression of the surface contour of the scar on palpation.  The scar was noted to be superficial, with no induration or inflexibility.  There was no inflammation, edema, or keloid formation.  The color of the scar was normal.  There was no muscle herniation.

X-rays in September 2009 revealed a metallic density projecting over the left acetabulum.  

An additional VA examination was carried out in January 2013.  The diagnosis was shrapnel injury to the left buttock, soft tissue, with residual myofascial pain.  Regarding history, the examiner noted that there had been a penetrating injury to muscle group XVII, involving the gluteus maximus, gluteus medius, and gluteus minimus on the left.  He indicated that the muscle damage was not severe.  He noted minimal scars but indicated that there were no fascial defects.  He indicated that the injury did not affect muscle substance or function.  He also indicated that there was no evidence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement due to the injury.  Muscle strength in hip flexion was 5/5.  There was no muscle atrophy.  The examiner noted that there was X-ray evidence of retained fragments but no evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  The examiner indicated that the muscle injury did not impact the Veteran's ability to work. 

During his June 2014 hearing, the Veteran and his wife testified with respect to his lack of mobility due to left hip pain.  He argued that the shrapnel fragment wound was the cause of his left hip disability, for which he had undergone hip replacement surgery. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of facial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, 
X- ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56 (2013). 

The Veteran's SFW of the left buttock is evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5317 for injuries to Muscle Group XVII (pelvic girdle group).  The functions of this muscle group are extension of the hip, abduction of the thigh, elevation of opposite side of the pelvis, tension of fascia lata and iliotibial (Maissat's) band, acting with XIV in postural support of body steadying pelvis upon the head of the femur and condyles of the femur on the tibia.  The muscles involved include the gluteus maximus, gluteus medius, and gluteus minimus.  Under Diagnostic Code 5317, a slight injury warrants a noncompensable (zero percent) rating, a moderate injury warrants a 20 percent rating, a moderately severe injury is rated as 40 percent disabling, and a severe injury is evaluated as 50 percent disabling. 

On review of the evidence pertaining to this claim, the Board finds that the currently assigned 20 percent evaluation for the SFW to the left buttock is appropriate.  The current evaluation contemplates moderate injury to the muscle group involved, which requires evidence indicating some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  A higher, 40 percent evaluation requires evidence of moderately severe muscle injury, with loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and positive evidence of impairment on strength and endurance testing.  In this case, the record reflects that there is no indication of wide damage to muscle groups in the missile track, nor is there indication of loss of deep fascia or muscle substance on palpation.  In fact, examination has indicated a totally benign injury, with no muscle herniation or atrophy, and a superficial scar.  Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted for this disability.


PTSD

The Veteran was seen by a private provider in November 2008.  That physician identified psychic numbing, chronic alcoholism, isolationism, depression, exaggerated startle response, inability to recall aspects of trauma, and memory and concentration issues.  The physician noted that he had referred the Veteran to the mental health clinic.  The impression was PTSD, major depression, and alcohol abuse.  The physician assigned a global assessment of functioning (GAF) score of 35/40.  On subsequent treatment, the diagnoses were PTSD and alcohol abuse, and a GAF score of 35/40 was assigned.  

In February 2009, the Veteran reported that he continued to have sleep problems and nightmares.  He denied suicidal thoughts.  In May 2009 he reported that he had cut down on his drinking and had been sleeping better with less frequent nightmares.  

In August 2010, the Veteran reported continued sleep problems; his medications were adjusted.  A separate August 2010 record reflects the Veteran's denial of current suicidal thoughts.  He also denied feeling hopeless or helpless.  

On VA examination in February 2012, the Veteran's history was reviewed.  The diagnoses included PTSD and major depressive disorder.  ongoing alcohol dependence was also noted.  The Veteran reported a fair relationship with his wife.  His wife noted that the Veteran "flew off the handle" for no reason.  The examiner noted that the Veteran's 20-year-old stepson moved out due to conflict with the Veteran.  The Veteran reported that his 12 grandchildren did not visit much because he did not want to be bothered.  He indicated that he and his wife attended church and church socials.  His wife reported that she was unable to get him to go to activities such as movies or bingo.  He endorsed diminished interest in participation in activities.  He reported that he had quit working six years previously due to hip pain.  The examiner noted that the Veteran's intellectual functioning was estimated in the low average range and that his affect was flat.  Thought processes were tangential and answers were vague.  With respect to symptoms, the examiner noted depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, disturbances of motivation and mood; and inability to establish and maintain effective relationships.  On mental status examination, there was no impairment of thought process or communication.  The Veteran was oriented times four.  Abstract thinking was intact.  The Veteran's memory was fair.  Regarding concentration, the examiner noted that the Veteran had difficulty tracking the conversation.  The Veteran reported that he heard non-descript voices or noises that were not there.  He stated that he might go two to three days without sleep and that he typically slept four hours.  He endorsed nightmares two times per week.  He identified his energy level as low.  He also endorsed daily depressed mood, diminished interest, insomnia or hypersomnia, fatigue and loss of energy, feelings of worthless or guilt, and poor concentration.  The examiner assigned a GAF score of 44.

During his June 2014 hearing, the Veteran testified that he attended group therapy and was prescribed medication that helped him sleep and with anxiety.  He noted that he was easily upset and had problems with anger management.  He struggled with nightmares and concentration issues.  His wife indicated that he could not watch any television shows concerning war.  She indicated that he did not get out of the house very often and when he did, had trouble with crowds.  She noted that the Veteran had difficulty getting along with their son.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include sleep disturbance, diminished interest, isolation, problems with memory and concentration, irritability and anger, hyper vigilance, depression, and anxiety.  On examination, the Veteran has reported that he heard non-describe voices or noises, and that he might to for two or three days without sleep.  He and his wife have stated that he has problems with anger management and that his mood is depressed daily.  He has endorsed feelings of worthlessness and guilt.  His concentration is reportedly poor.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his PTSD symptoms.  Providers have noted that the Veteran's symptoms result in poor family relationships; the February 2012 VA examiner noted an inability to establish and maintain effective relationships.  

The Board has also determined that an evaluation in excess of 70 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance or hygiene; an inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has been found to be oriented, with intact abstract thinking and fair memory.  While he has reported hearing non-descript voices and sounds, there is no evidence of persistent delusions or hallucinations.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self-harm or harming others, or inability to maintain minimal personal hygiene.  Rather, his symptoms as described above more closely approximate the level of severity contemplated by the 70 percent rating category.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support an evaluation in excess of 70 percent for PTSD.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  The Board thus concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's SFW residuals are not productive of functional impairment, according to the clinicians who have examined him.  The entire disability picture of this condition has been considered, and it is clear that the reported symptoms are contemplated by the rating criteria for muscle disability.  

Moreover, the Board notes that the Veteran's PTSD symptoms include sleep disturbance, irritability, difficulty concentrating, hypervigilance, isolation, diminished interest in significant activities, depression and anxiety.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, the anxiety reported by the Veteran is on par with the near-continuous panic or depression or difficulty adapting to stressful circumstances, that affects his daily independent living, in terms of its frequency and severity.  There is nothing of record to suggest, however, that it is more on par with the total occupational and social impairment contemplated by the criteria for a 100 percent evaluation.  Hypervigilance is on par with suspiciousness and impaired judgment, which are in the rating criteria.  The Veteran's isolation, loss of interest, and depression fall within the scope of disturbances of motivation and mood.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's PTSD or SFW cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 20 percent for SFW of the left buttock is denied.

Entitlement to an initial evaluation of 70 percent for PTSD is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

Service Connection for Degenerative Joint Disease of the Left Hip

The Veteran seeks service connection for degenerative joint disease of the left hip, which he asserts is related to his left buttock SFW.  

In July 2001, the RO adjudicated the Veteran's October 2000 claim of entitlement to a higher evaluation for the residuals of the SFW.  Only this issue is listed on this rating decision.  Therein, the RO indicated that a VA examiner had opined that the SFW was not likely to be the cause of degenerative arthritis of the left hip.  No code sheet is associated with this rating decision.  The August 2001 notice letter associated with the rating decision indicates that the issue of an increased rating for the service-connected SFW was denied.  

An August 2002 rating decision, regarding an unrelated issue, includes a code sheet.  This document indicates that "THE DENIAL OF ARTHRITIS OF THE LEFT HIP WAS MADE ON THE RATING FOR 7/30/01 BUT NOT PUT ON THE CODE SHEET".  

The Veteran and his representative were afforded a conference with an RO Decision Review Officer (DRO) in March 2003.  The DRO subsequently reported that the issue on appeal was the evaluation of the left buttock SFW.  In summarizing the parties' discussion, he stated that the "Real issue is SC for arthritis of the left hip as resulting from the retained fragment."  The parties agreed that an additional opinion would be obtained with specific attention to the likelihood of shrapnel involvement in the left hip arthritis.  

Subsequently, the appeal with respect to the evaluation of the left buttock SFW was certified to the Board for appellate consideration.  The Board addressed this issue in a September 2004 decision.  The RO did not further address the issue of service connection for a left hip disability.  

Following receipt of a new claim from the Veteran in October 2008, the RO adjudicated the left hip issue as if the July 2001 rating decision had been final with respect to service connection for left hip degenerative joint disease.  Specifically, the RO treated it as a new and material evidence claim, and declined to reopen.  However, the Board having carefully reviewed this procedural history, concludes that the issue was not properly adjudicated in the July 2001 rating decision, or subsequently, prior to the receipt of the Veteran's October 2008 claim.  Thus, the Board finds that the issue must be returned to the AOJ for adjudication on the merits (without the requirement for new and material evidence).

Service Connection for Bilateral Hearing Loss Disability and Tinnitus

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus, asserting that these disabilities are related to noise exposure during service.  During his hearing, the Veteran testified that he had once bailed out of a plane and that the impact had caused his ears to ring for three days.  

As an initial matter, the Board observes that the appellant is a combat Veteran, and received both the Combat Infantry Badge and the Purple Heart Medal as the result of his service in Vietnam.  The RO conceded in-service noise exposure in a September 2010 rating decision.

A November 2009 private audiological report indicates puretone thresholds indicative of disability for VA purposes.  The diagnosis was moderate to severe, relatively flat sensorineural hearing loss.  Unfortunately, it appears that the Veteran did not cooperate on subsequent VA examination in May 2010, the examiner noting that the audiological evaluation suggested invalid results.  She indicated that the volunteered puretone thresholds and puretone averages were elevated compared to speech recognition thresholds, indicating poor test validity.  She indicated that the results should not be used for rating purposes.  However, because bilateral hearing loss is suggested based on the private audiological report, and because the Veteran has testified regarding incidents during service, the Board has concluded that he should be afforded an additional opportunity to be examined for VA purposes and fully cooperate with that examination.  

Compensation under 38 C.F.R. § 4.30

In September 2008, the Veteran sought compensation under 38 C.F.R. § 4.30 following surgery for left hip replacement.  This claim was denied by the RO in a January 2009 rating decision.  In his October 2009 notice of disagreement, the Veteran included this issue.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of compensation under 38 C.F.R. § 4.30 must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

In light of the above discussion, the Board has determined that additional development and action are required.  Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss disability and tinnitus.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss and tinnitus began in service or are related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's statements indicating that he experienced diminished hearing and ringing in his ears following a jump as a paratrooper.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination reports to ensure it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Adjudicate the merits of the claim of entitlement to service connection for degenerative joint disease of the left hip (without the requirement of new and material evidence).  

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

6.  Issue the Veteran a statement of the case on the issue of entitlement to compensation under 38 C.F.R. § 4.30 following left hip replacement surgery pursuant to 38 C.F.R. § 19.26 (2013).  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


